Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on March 23, 2021, has been entered and fully considered. Claims 1-30 are pending. The amendment is fully supported by the specification.

Response to Arguments
Applicant's arguments (“Remarks”) filed March 23, 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpretation of claim 1 and its dependent claims, the Applicant has two choices when the Examiner has interpreted the claims under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant rebuts the presumption by stating that “policy decision” or “policy decider” and “policy enforcement” or “policy enforcer” are well understood to have sufficient definite meanings as names for the structure that performs the function and 35 U.S.C. 112, sixth paragraph does not apply.

device and computing unit) in the Remarks on Page 9. In this case, the claim limitations use verbal constructs in place of a structure, such as enforcer and decider. See Welker Bearing Co. v PHD, Inc., 550 F.3d 1090, 1096 (Fed Cir. 2008) (holding that an unadorned term that is simply a nonce word, or a verbal construct that is not recognized as the name of structure, is simply a substitute for the term “means for”). In this case, the interpretation for the claim limitations found in Fig. 2 and Paragraphs 37-41 of the Specification as stated by Applicant in Page 8 of the Remarks is MAINTAINED. 
Regarding the Rejections of Claims 1, 2, 6, 14, 15, 24, and 30 under 35 USC § 102(b), Applicant first argues on Page 10 of the Remarks that there are numerous issues with the interpretation of Amin. The Examiner respectfully disagrees. Applicant has chosen to write the claims in a broad manner in which Amin can certainly be used to reject these claims. 
In the instant case, first applicant argues that the serving LSF is not referred to in Amin as a visiting network in Page 10 of the Remarks. The examiner respectfully disagrees as col 4, ln 35-39 describe the LSF serving visiting users in the network.
Second, Applicant argues also on Page 10 that the request for QoS change from the mobile host is received by the RAN, not the serving LSF or the Home NSF. As one of ordinary skill in the art knows, a component of the network will not receive a request directly as the request must first be received in the RAN, or access network, which is the interface for mobile phones to be able to connect into the various networks to obtain service. The Applicant also states that the RAN is not a packet-based network and cites to portions of col 5 lines 1-12 of Amin but ignores 
Further, Applicant states on Page 11 that in the Examiner’s interpretation, the home NSF is in the first packet-based network and the serving LSF is in the second packet based network where the one or more functions are operating and that the policy request is actually received by the packet based network. The Examiner is unsure why the provided citations would be interpreted in such a manner, but to be clear, the server at the first packet-based network does receive the request to/from a computing device, as it is the server that needs to approve the functions. The claims themselves do not specify that the request should be received directly at the server from the mobile device or if they can travel from the second packet-based network to the server in the first packet-based network. 
Applicant further argues on Page 11 that the one or more functions of the second limitation must be operating on the local policy manager. These features In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the functions operating on a specific server) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues on Pages 11-12 that if the RAN is functioning as the PEP, the one or more functions necessary to implement the QoS change are on the RAN and not the second packet-based network as required by the second limitation of claim 1. The Examiner respectfully disagrees. The claims do not require that the policy enforcer be located in a particular network, as the claims simply indicate that the policy enforcer should be operable to enforce the decision of the policy decider. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s final argument on Page 12 is that the serving LSF and home NSF are part of the same packet-based network and points to the embodiment of Figure 2. The Examiner respectfully disagrees as Figs 13-16, among others, depict that the serving LSF and the home NSF may be in different networks (see for example, col 23, ln 61- roaming scenario).

Terminal Disclaimer
The terminal disclaimer filed on March 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 7899438 B2, US 8285249 B2, US 8712371 B2, and US 8929857 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Interpretation
The policy decider operable to access” and “a policy enforcer operable to enforce the decision” as recited in claim 1 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined in the previous office action. All dependent claims are likewise subject to the same interpretation.

Claim Rejections - 35 USC § 112
The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s most recent amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 14, 15, 24, and 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,910,074 B1 to AMIN et al.
Regarding Claim 1, Amin discloses A system for managing a computing device, the system comprising (Fig. 3; Col 1 lines 12-15): 
a server at a first packet-based network configured to receive a request to or from the computing device to perform one or more functions associated with the computing device (col 24, ln 31-33 -- mobile phone requests change in quality of service; col 24, ln 40-45 -- request from mobile phone sent to policy manager at home network), the one or more functions operating on a second packet-based network separate from the first packet-based network (col 24, ln 30-35 -- mobile host requesting quality of service at visiting network); 
a policy decider operable to access one or more policies stored at the first packet-based network, and stored remotely from the computing device (col 24, ln 40-45 -- request from mobile phone sent to policy manager at home network), wherein the one or more policies control the one or more functions associated with the computing device (col 24, ln 40-45 -- request from mobile phone sent to policy manager at home network), and 
the policy decider is further operable to generate a real-time decision to grant or deny the request based on the one or more policies (col 24, ln 48 -- policy decision is made and returned to home network); and 
(col 24, ln 49 -- RAN enforces policy decision as indicated by the policy manager).  
Regarding Claim 2, Amin discloses the system of claim 1. Amin further discloses wherein the computing device is a mobile phone (col 7, ln 18-22). 
Regarding Claim 6, Amin discloses the system of claim 1. Amin further discloses wherein the one or more policies comprise one or more of a time- based policy, a location-based policy, and a quality of service-based policy (col 24, ln 30-35 -- mobile host requesting quality of service at visiting network).  
Regarding Claim 14, Amin discloses the system of claim 1, and further discloses wherein the one or more functions are provided by a service provider operating the second packet-based network (col 2, ln 27-31).
Regarding Claim 15, claim 15 is rejected for the same reasons as claim 1, because it discloses the method performed by the system of claim 1. Amin further discloses And sending data indicative of the action to the computing device (Fig 16 - QoS response change).
Regarding Claim 24, claim 24 is rejected for the same reason as claim 15 because it discloses similar limitations.  
Claim 30 is rejected for the same reasons as claim 22 because it includes similar limitations. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, 7-13, 16-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amin in view of US 2005/0282559 A1 to ERSKINE et al. (hereinafter, ‘Erskine’).
Regarding Claim 3, Amin discloses the system of claim 1. Although Amin does not specifically disclose wherein the one or more policies comprises a limit on units of value that can be used to perform the one or more functions, wherein the decision denies the request when performing the function causes the limit to be exceeded. However, these limitations are disclosed by Erskine.
In particular, Erskine discloses wherein the one or more policies comprises a limit on units of value that can be used to perform the one or more functions, wherein the decision denies the request when performing the function causes the limit to be exceeded (para 0054-- usage limits set by Supervisor; Fig. 8, para 0166 -- profile of allowances for user; Fig. 9, para 0168 -- specifies number of minutes, messages, quantitative measure of usage with control period).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include a limit on units of value that can be used to perform functions, since such limitations are notoriously well known in the art and commonly used for billing purposes. Such limitations ensure that computing devices are allotted any services or functions that were paid for, and allows supervisory controls of usage by an administrator (see Erskine, para 0003, 0004).
Regarding Claim 4, Amin discloses the system of claim 1, but does not specifically disclose wherein the one or more policies comprises a limit on units of value that can be used to perform the one or more functions and one or more contacts associated with one or more computing devices. However, these limitations are disclosed by Erskine.
In particular, Erskine discloses wherein the one or more policies comprises a limit on units of value that can be used to perform the one or more functions and one or more contacts  (para 0054-- usage limits set by Supervisor; Fig. 8, para 0166 -- profile of allowances for user; Fig. 9, para 0168 -- specifies number of minutes, messages, quantitative measure of usage with control period).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include a limit on units of value that can be used to perform functions, since such limitations are notoriously well known in the art and commonly used for billing purposes. Such limitations ensure that computing devices are allotted any services or functions that were paid for, and allows supervisory controls of usage by an administrator (see Erskine, para 0003, 0004).
Regarding Claim 5, Amin discloses the system of claim 1, but does not specifically disclose wherein the one or more functions comprise one or more of voice calling, messaging, data surfing, gaming, content accessing, goods purchasing, and service purchasing. However, these limitations are disclosed by Erskine.
In particular, Erskine discloses wherein the one or more functions comprise one or more of voice calling, messaging, data surfing, gaming, content accessing, goods purchasing, and service purchasing (para 0005 -- messaging, chat, internet browsing, audio, video, etc.). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include various types of functions, since such limitations are notoriously well known in the art and commonly used in the art. Such limitations are one of a limited number of methods of communication and would have been obvious to try.
Regarding Claim 7, Amin discloses the system of claim 1, but does not specifically disclose wherein the computing device is associated with an account managed by an administrator, wherein the account is shared with a plurality of computing devices. However, these limitations are disclosed by Erskine.
In particular, Erskine discloses wherein the computing device is associated with an account managed by an administrator, wherein the account is shared with a plurality of computing (Abstract; para 0054 -- usage limits set by Supervisor; Fig. 8, para 0166 - profile of allowances for user; Fig. 9, para 0168 - specifies number of minutes, messages, quantitative measure of usage with control period).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include an administrator and a shared account, because such limitations are notoriously well known in the art and commonly used to supervise data usage by ensuring that limits set by administrators are enforced on phones (see Erskine, para 0003, 0004).
Regarding Claim 8, Amin discloses the system of claim 7, but does not specifically disclose wherein the one or more policies are accessible using an interface, and wherein each computing device from the plurality of computing devices is associated with a list of one or more policies, and wherein each list of one or more policies is customizable based on input received at the interface.
However, these limitations are considered obvious over Erskine. In particular, Erskine discloses wherein the one or more policies are accessible using an interface, and wherein each computing device from the plurality of computing devices is associated with a list of one or more policies, and wherein each list of one or more policies is customizable based on input received at the interface (para 0005 -- supervisor to establish profiles for users; para 0042 -- graphical user interface; para 0090 -- rules for each profile).
  Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include providing an interface to customize policies, because such limitations are notoriously well known in the art and commonly used to allow administrators to input policies in order to supervise data usage that ensures limits set by administrators are enforced on phones (see Erskine, para 0003, 0004).
Regarding Claim 9, Amin discloses the system of claim 1, but does not specifically disclose wherein the one or more policies comprise one or more blocked contacts associated with 
In particular, Erskine discloses wherein the one or more policies comprise one or more blocked contacts associated with one or more computing devices, wherein the decision denies the request when performing the function causes the computing device to interact with a computing device associated with the one or more blocked contacts (para 0005 -- can include always accessible addresses / identifiers; para 0089).
 Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include blocking certain addresses, because such limitations are notoriously well known in the art and commonly used to allow administrators to input policies in order to supervise data usage that ensures limits set by administrators are enforced on phones (see Erskine, para 0003, 0004).
Regarding Claim 10, Amin discloses the system of claim 1, but does not specifically disclose wherein the one or more policies control content that can be sent, received, or used by the computing device. However, these limitations are considered obvious over Erskine.
In particular, Erskine discloses wherein the one or more policies control content that can be sent, received, or used by the computing device (para 0005 -- messaging, chat, internet browsing, audio, video, etc.). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include various types of services, since such limitations are notoriously well known in the art and commonly used in the art. Such limitations are one of a limited types of communication and would have been obvious to try.
Regarding Claim 11, Amin discloses the system of claim 1. Amin further discloses wherein the computing device is used by a user (Abstract) but does not specifically disclose and managed by an administrator, and wherein the one or more actions consistent with the decision 
In particular, Erskine discloses wherein the computing device is managed by an administrator, and wherein the one or more actions consistent with the decision comprise a notification directed to the administrator, the user, or both the administrator and the user when the decision denies the request (para 0057 -- usage alerts to user or supervisor; para 0059 -supervisor informed when usage limits reached; para 0095 -- message displayed to supervisor indicating that called phone is not accessible).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include an administrator and a shared account, because such limitations are notoriously well known in the art and commonly used to supervise data usage by ensuring that limits set by administrators are enforced on phones (see Erskine, para 0003, 0004).
Regarding Claim 12, Amin discloses the system of claim 1, but does not specifically disclose wherein the decision is based at least in part on input from an administrator associated with the remote computing device. However, these limitations are considered obvious over Erskine.
In particular, Erskine discloses wherein the decision is based at least in part on input from an administrator associated with the remote computing device (para 0057 -- usage alerts to user or supervisor; para 0059 -- supervisor informed when usage limits reached; para 0095 -- message displayed to supervisor indicating that called phone is not accessible).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include an administrator, because such limitations are notoriously well known in the art and commonly used to supervise data usage by ensuring that limits set by administrators are enforced on phones (see Erskine, para 0003, 0004).
Regarding Claim 13, Amin discloses the system of claim 1. Although Amin does not specifically disclose wherein enforcing the response comprises enabling communication with the computing device when the decision grants the request and disabling communication with the computing device when the decision denies the request, the communication being enabled or disabled without accessing the one or more policies by the computing device, these limitations are considered obvious over Erskine. 
In particular, Erskine discloses enabling communication with the computing device when the decision grants the request and disabling communication with the computing device when the decision denies the request, the communication being enabled or disabled without accessing the one or more policies by the computing device (para 0090).
 Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include providing an interface to customize policies, because such limitations are notoriously well known in the art and commonly used to allow administrators to input policies in order to supervise data usage that ensures limits set by administrators are enforced on phones (see Erskine, para 0003, 0004).
Regarding Claim 16, Amin discloses the method of claim 15, but does not specifically disclose wherein the policy establishes a total prohibition on content that can be sent, received, or used. 
In particular, Erskine discloses wherein the policy establishes a total prohibition on content that can be sent, received, or used (para 0005 -- messaging, chat, internet browsing, audio, video, etc.; para 0090 -- rules set by supervisor, can include blocking numbers/addresses). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include various types of functions, since such limitations are notoriously well known in the art and commonly used in the art. Such limitations ensure that computing devices are allotted any services or functions that were paid for, and allows supervisory controls of usage by an administrator (see Erskine, para 0003, 0004).
Regarding Claim 17, Amin discloses the method of claim 15, wherein the policy establishes a quantity limit on a type of content that can be sent, received, or used in a given period.  
In particular, Erskine discloses wherein the policy establishes a quantity limit on a type of content that can be sent, received or used in a given period (para 0054-- usage limits set by Supervisor; Fig. 8, para 0166 -- profile of allowances for user; Fig. 9, para 0168 -- specifies number of minutes, messages, quantitative measure of usage with control period).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include a limit on units of value that can be used to perform functions, since such limitations are notoriously well known in the art and commonly used for billing purposes. Such limitations ensure that computing devices are allotted any services or functions that were paid for, and allows supervisory controls of usage by an administrator (see Erskine, para 0003, 0004).
Regarding Claim 18, Amin discloses the method of claim 15, but does not specifically disclose wherein the policy establishes a limit on how many units of value can be spent by the user on content that can be sent, received, or used in a given period.  
However, these limitations are considered obvious over Erskine. In particular, Erskine discloses wherein the policy establishes a quantity limit on a type of content that can be sent, received or used in a given period (para 0054-- usage limits set by Supervisor; Fig. 8, para 0166 -- profile of allowances for user; Fig. 9, para 0168 -- specifies number of minutes, messages, quantitative measure of usage with control period).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include a limit on units of value that can be used to perform functions, since such limitations are notoriously well known in the art and commonly used for billing purposes. Such limitations ensure that computing devices are allotted any services or (see Erskine, para 0003, 0004).
Regarding Claim 19, Amin and Erskine disclose the method of claim 18. Erskine further discloses further comprising: generating a notification directed to an administrator that manages the communication device, the user, or both the administrator and the user when the limit on how many units of value can be spent by the user has been reached (para 0057 -- usage alerts to user or supervisor; para 0059 -supervisor informed when usage limits reached; para 0095 -- message displayed to supervisor indicating that called phone is not accessible).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include an administrator, because such limitations are notoriously well known in the art and commonly used to supervise data usage by ensuring that limits set by administrators are enforced on phones (see Erskine, para 0003, 0004).
Regarding Claim 20, Amin discloses the method of claim 15, but does not specifically disclose wherein the policy establishes a limit on a type of content that can be sent, received, or used, and wherein the limit is determined by a filter that reviews content that can be sent, received, or used. However, these limitations are disclosed by Erskine (para 0005 -- messaging, chat, internet browsing, audio, video, etc.; para 0090 -- rules set by supervisor, can include blocking numbers/addresses; para 0159 -- filters calls). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include various types of functions as disclosed by Erskine, since such limitations are notoriously well known in the art and commonly used in the art. Such limitations ensure that computing devices are allotted any services or functions that were paid for, and allows supervisory controls of usage by an administrator (see Erskine, para 0003, 0004).
Regarding Claim 21, Amin and Erskine disclose the method of claim 20. Erskine further discloses wherein the filter is established and managed by at least one of an administrator and a (para 0090 -- rules set by supervisor, can include blocking numbers/addresses; para 0159 -- filters calls).  
Regarding Claim 22, Amin and Erskine disclose the method of claim 13, and Amin further discloses wherein the function is provided by a service provider operating the second packet-based network (col 2, ln 27-31).  
Regarding Claim 23, Amin and Erskine disclose the method of claim 13, and Amin further discloses wherein the first packet-based network includes a server that one or more stores the one or more policies and receives the requests (col 24, ln 40-45 -- request from mobile phone sent to policy manager at home network; col 24, ln 49 -- RAN enforces policy decision as indicated by the policy manager).  

Claims 25-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amin in view of US 2004/0153407 A1 to CLUBB et al. (hereinafter, “Clubb”).
Regarding Claim 25, Amin discloses the non-transitory computer readable storage medium of claim 24, but does not specifically disclose wherein the one or more policies include a user-established list of policies and an administrator-established list of policies, and wherein the administrator-established list of policies can take precedence over the user-established list of policies. However, these limitations are considered obvious over Clubb (see Fig. 3 (shadow and master wallets); para 0141 -- hierarchical policies).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include hierarchical policies, since such limitations are notoriously well known in the art and commonly used in the art. Such limitations ensure that computing devices are allotted any services or functions that were paid for in a group plan, and allows more complex controls of usage by an administrator (see Clubb, para 0141).
Regarding Claim 26, Amin discloses the non-transitory computer readable storage medium of claim 25, and further discloses wherein the one or more policies further include a third (col 2, ln 30-35), but does not specifically disclose and wherein the third party-established list of policies can take precedence over the user-established list of policies and the administrator-established list of policies. However, However, these limitations are considered obvious over Clubb (see Fig. 3 (shadow and master wallets); para 0141 -- hierarchical policies).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Amin to include hierarchical policies, since such limitations are notoriously well known in the art and commonly used in the art. Such limitations ensure that computing devices are allotted any services or functions that were paid for in a group plan, and allows more complex controls of usage by an administrator (see Clubb, para 0141).
Regarding Claim 27, Amin and Clubb disclose the non-transitory computer readable storage medium of claim 26. Clubb further discloses wherein the third party-established list of policies is generated based on input associated with an institution attended by a user of the computing device (para 0029 -- employer; para 0039 -- company).  
Regarding Claim 28, Amin and Clubb disclose the non-transitory computer readable storage medium of claim 26. Clubb further discloses wherein the third party-established list of policies is generated based on input associated with an employer of a user of the computing device (para 0029 --  	employer).  
Regarding Claim 29, Amin and Clubb disclose the non-transitory computer readable storage medium of claim 26. Clubb further discloses wherein the computer readable instructions further cause the system to at least: associate a plurality of computing devices with an account managed by an administrator and associate the one or more policies with the plurality of computing devices, wherein the plurality of computing devices includes the computing device (para 0131 -- family share plan).  

Conclusion
 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached on 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERICA NAVAR/Primary Examiner, Art Unit 2643